Order entered February 4, 2020




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-01403-CV

                                  CELIA WILLIAMS, Appellant

                                                  V.

                                  RICKY WILLIAMS, Appellee

                       On Appeal from the 302nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. CV-19-00337

                                              ORDER
        The clerk’s record in this case is overdue. By postcard dated December 17, 2019, we

notified the Dallas County District Clerk that the clerk’s record was overdue. We directed the

District Clerk to file the record within thirty days. To date, the District Clerk has not filed the

clerk’s record nor otherwise responded to our notice.

        Accordingly, we ORDER the Dallas County District Clerk to file, within TEN DAYS of

the date of this order, either (1) the clerk’s record, or (2) written verification that appellant is not

entitled to proceed without payment of costs and has not paid for or made arrangements to pay

for the record. We notify appellant that if we receive verification she is not entitled to proceed

without payment of costs and has not paid for or made arrangements to pay for the clerk’s

record, we will, without further notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).
We DIRECT the Clerk to send copies of this order to:


Felicia Pitre
Dallas County District Clerk

All parties



                                          /s/     KEN MOLBERG
                                                  JUSTICE